Citation Nr: 1031085	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis to include as a 
result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from April 
1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In July 2009, the Veteran appeared at the RO and testified at a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

In September 2009, the Board dismissed two claims on appeal, and 
remanded the case to the RO for additional development of the 
remaining issue for consideration, that of service connection for 
hepatitis.  

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Hepatitis is not currently shown.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
May 2006.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  
The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was given an opportunity to 
testify at a personal hearing before the undersigned in July 
2009.  The RO has obtained service treatment records, VA records, 
and records from private medical caregivers.  

In September 2009, the Board remanded the case to afford the 
Veteran the opportunity to either submit records or provide the 
RO with authorization so that VA may obtain such records on his 
behalf from Summit Medical Group and, depending what those 
records demonstrated, a VA examination to obtain medical opinions 
concerning the issue of service connection.  The RO sent a letter 
to the Veteran in September 2009 requesting him to either obtain 
the medical records and submit them to VA or to return the signed 
authorization that would allow VA to request the records 
directly.  The Veteran has not responded with records from Summit 
Medical Group, or an authorization permitting the RO to obtain 
them, although he did submit records from Oak Ridge pertaining to 
laboratory results from a hepatitis panel obtained in November 
2009.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for hepatitis, but further development in 
this respect is not required, as will be discussed at greater 
length below.  In short, there is no competent evidence of 
persistent or recurrent symptoms relevant to hepatitis since 
active service, and there is no evidence that the Veteran 
currently suffers from hepatitis, or its residuals.  Under these 
circumstances, a medical examination or medical opinion is not 
required for the service connection claim under 38 C.F.R. § 
3.159(c)(4).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

II.  Merits of the Claim

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. §§ 1110, 1131 means 
impairment of earning capacity due to disease, injury, or defect, 
rather than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

In addition, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a herbicide 
agent (e.g., Agent Orange), unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b) (1); see 61 Fed. Reg. 41,368-
41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) 
(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 
and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994).  

Factual Background

Service treatment records show that at the time of his entrance 
physical examination in April 1963, the Veteran did not report 
any prior history for liver trouble or jaundice.  In August 1966, 
he was treated over a seven day period for an infected laceration 
in his right ankle.  There was no diagnosis or history of 
hepatitis mentioned in the record when treated for the 
laceration.  There are no other indications of treatment of the 
Veteran for any other medical condition while in service.  The 
records also do not contain any records of inoculations or 
immunizations the Veteran received in service.

At the time of a separation physical examination in June 1967, 
the Veteran reported to the examiner that he had "hepatitis in 
1964.  Without no (sic) trouble since '64."  There is a 
typewritten notation that the medical history had been reviewed 
and determined to be of no clinical significance.

The Veteran filed his claim for service connection for hepatitis 
in April 2006.  In a phone conversation between VA and the 
Veteran in May 2006, he stated that he was not sure what type of 
hepatitis he had, that he had not been treated for it, and that 
he could not donate blood.  In September 2006 the Veteran 
submitted a statement that he became infected with hepatitis in 
Thailand while in service.  He later indicated in his notice of 
disagreement statement received in December 2006 that he was 
treated for this condition while on active duty.  

In a hepatitis questionnaire received in September 2006, the 
Veteran responded negatively to intravenous drugs, intranasal 
cocaine, high-risk sexual activity, tattoos or body piercings, 
shared toothbrushes or razors, acupuncture with non-sterile 
needles, blood transfusions, or work as a health care worker 
exposed to contaminated blood or fluids.

The Veteran submitted a report of a colonoscopy including the 
pathology report that occurred in April 2004.  There is no 
mention of hepatitis.  

The Veteran was seen at the VA in March 2006 for complaints of 
pain in his legs and neck.  With this initial visit to establish 
care in the VA system, the Veteran's history was notable for 
hepatitis.  Various blood tests were ordered including a complete 
hepatitis profile, which was completed in April 2006.  The report 
of the results was negative or non-reactive in all instances, 
although there was a caution that negative results did not rule 
out exposure.  

In August 2007, the Veteran underwent an abdominal ultrasound and 
the clinical history listed abdominal aortic aneurysm and 
hepatitis.  The ultrasound revealed a distal abdominal aortic 
aneurysm, and the liver was normal without focal lesions.

In January 2008, a report from the Summit Medical Group indicated 
the Veteran was being treated for depression and diabetes 
mellitus.  There was no mention of hepatitis by history, 
diagnosis, or treatment.

At the time of a VA examination in April 2008 in relation to a 
claim for service connection for diabetes mellitus, there was no 
mention of hepatitis by way of history or diagnosis.

In August 2008, a private podiatrist issued a report, including 
his office notes, that he treated the Veteran for diabetic foot 
care.  Nothing in these records indicates the presence of 
hepatitis.

In October 2008, a private EMG of the Veteran's extremities 
demonstrated mild findings of chronic neuropathy changes in 
selected isolated muscles, likely from old chronic neuropathy; 
there was no mention of hepatitis by history, etiology, 
diagnosis, or treatment.

At his hearing in July 2009, the Veteran testified that upon 
entry to service, he received the standard immunizations and 
inoculations by one needle at a time.  Later, before deployment 
to Thailand, he said he was given shots with an air gun.  He 
stated he and others were lined up and then everyone received an 
inoculation one at a time.  The Veteran did not remember any 
cleaning or sterilization of the needle between shots.

The Veteran further testified that not too long after he arrived 
in Thailand in early 1964, a friend told him that he looked 
yellow and sick and needed to see a medic.  The Veteran had also 
lost energy.  He reported to a medic who told him that he had 
hepatitis.  According to the Veteran, he was sent to Karat, 
Thailand and the doctor there diagnosed hepatitis, although the 
Veteran was never told what type of hepatitis.  Reportedly, he 
was hospitalized for two weeks.  

The Veteran also testified that before entering the military, he 
did not engage in injection drug use, nor did he have any 
transfusions, surgeries, tattoos, or piercings, and he did not 
engage in contact sports.  The Veteran had not been in an 
occupation or situation that exposed him to cross contamination 
issues before or after service.  He was told by a doctor after 
service that his hepatitis was always present and that he could 
never donate blood.  He was not currently being treated for 
hepatitis.  He felt fatigued and weak all the time without any 
other explanation for the fatigue.  No doctor has yet to examine 
him to determine if the weakness and fatigue was related to 
hepatitis.

In November 2009, results from a private laboratory, Oak Ridge, 
indicated negative or non-reactive results for various types of 
hepatitis.  Hepatitis was not listed as one of the Veteran's 
conditions, such as diabetes mellitus.  On the first page of the 
laboratory report, there is a handwritten notation, as follows: 
"all ok - if you had [h]epatitis it was Hep A and it is 
cleared." 

Evidentiary Standards

VA must give due consideration to all competent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Whether lay evidence is competent and sufficient in a particular 
case is a fact issue.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify a simple medical condition 
(noting, in a footnote, that sometimes a lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

A simple medical condition is a condition a lay person can 
perceive through the senses, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (personal knowledge is that which is perceived through the 
use of the senses), and is a condition under case law that has 
been found to be capable of lay observation; otherwise the 
determination as to the presence or diagnosis of such a 
disability is medical in nature.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (on the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent).

Furthermore, while a veteran is competent to testify as to 
observable symptoms, such as pain, his opinion as to the cause of 
the symptom simply cannot be accepted as competent evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  
When lay opinion evidence is not competent to establish a 
diagnosis or a nexus between service and a current diagnosis, 
then competent medical evidence is required.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Even if evidence is competent, that is, admissible, the Board, as 
fact finder, must determine the credibility and probative value 
or weight of the admissible lay or medical evidence.  Washington 
v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("[f]act-finding in 
veterans cases is to be done by the Board)).  Credibility means 
the quality that makes something (witness or piece of evidence) 
worthy of belief.  Credible testimony is that which is plausible 
or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Black's 
Law Dictionary 396 (8th ed. 2004). 

The absence of documented complaints or treatment of a disease or 
injury from separation to a much later date in time is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  This does 
not mean that corroboration by medical evidence is required, but 
rather, that the Board is permitted to weigh the absence of 
medical evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, in 
and of itself, render the lay testimony incredible).  Stated 
another way, the absence of medical records diagnosing or 
treating a condition constitutes negative evidence.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative evidence 
is to be considered).  

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran testified that he developed jaundice, weakness, and 
fatigue while in service and as a result, he was sent to a 
hospital in Thailand where he was told he had hepatitis and 
should not donate blood.  There is a notation in the medical 
history section of his separation examination report that he had 
hepatitis in 1964 without any subsequent problems.  

Subsequent to service, there is also a notation of hepatitis by 
history in the clinical history of an ultrasound report and in 
his visit to VA in March 2006.  All of this is evidence favorable 
to the claim.  It is noted, however, that references to a history 
of hepatitis all originated from the Veteran's own report of 
having had hepatitis, without any corroborating treatment records 
or laboratory reports to verify or confirm infection by a 
hepatitis virus.  

The evidence against the claim is the lack of evidence of 
disability, as demonstrated by the absence of medical evidence.  
The reports from Summit Medical Group, the podiatrist, the EMG, 
and a VA examiner relating to diabetes mellitus all do not cite 
hepatitis in the Veteran's history.

Also against the claim are the negative results from two separate 
tests for hepatitis, one by VA in April 2006 and another, in 
November 2009, by a private clinic.

Turning first as to whether the Veteran suffered hepatitis in 
service, the Veteran is competent to state the symptoms he 
suffered and the contemporaneous diagnosis of his medical 
providers provided in 1964.  Further, there is the notation on 
the separation examination that relates the Veteran's assertions 
that he had contracted hepatitis while serving in Thailand.  It 
does not, however, establish by itself the diagnosis of 
hepatitis.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical history.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Nothing in the record 
suggests that the medical examiner at the time of the service 
separation filtered, enhanced, or added medical-evidentiary value 
to the Veteran's lay history.  In fact, the examination stated 
that everything noted in the examination had no clinical 
significance.

Nevertheless, the Board finds that because the Veteran's evidence 
is deemed competent, there is no evidence to the contrary, and 
resolving all doubt in favor of the Veteran, the Board assumes 
for purposes of this appeal that the Veteran was infected with a 
type of hepatitis while in service.  For this reason, a 
discussion on the Veteran's assertion that hepatitis resulted 
from exposure to Agent Orange is unnecessary.

A diagnosis of hepatitis in service, however, is not enough to 
establish service connection, there must be a current disability 
resulting from the condition.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of evidence of current hepatitis or 
residuals of hepatitis, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the record now 
stands, there is no satisfactory proof that the Veteran has a 
current diagnosis of hepatitis or a symptom, residual, or 
disorder resulting from hepatitis.  In fact, testing on two 
occasions has resulted in negative results for hepatitis, and 
comments from the private laboratory indicated that if the 
Veteran had any type of hepatitis, it was hepatitis A and it has 
now cleared his system.

Next, the notations in the medical histories of the separation 
examination report, the VA clinical record, and the private 
ultrasound do not constitute credible evidence of a current 
diagnosis of hepatitis, or residuals thereof.  Evidence which is 
simply information recorded by a medical examiner, unenhanced by 
any additional comment by that examiner, does not constitute 
competent medical history.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Nothing in the record suggests that the medical 
examiner at separation or the medical providers who prepared the 
ultrasound report and VA clinical record had filtered, enhanced, 
or added medical-evidentiary value to the Veteran's lay history.

As for the complaints of tiredness or fatigue, it is noted that 
these symptoms cannot constitute a current disability.  VA 
generally does not find service connection for symptoms alone, 
such as fatigue, without an identified basis for those symptoms.  
See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, Sanchez-
Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001) (Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).

The Veteran is competent to describe symptoms of fatigue and the 
duration of those symptoms.  Layno, 6 Vet. App. at 469-71.  To 
the extent, however, that the Veteran is stating the fatigue he 
currently suffers from is due to hepatitis, hepatitis is not a 
condition under case law that has been found to be capable of lay 
observation (see Savage, 10 Vet. App. at 498) nor, like cancer, 
is it a simple medical condition and a lay person cannot perceive 
hepatitis through the senses (see Layno, 6 Vet. App. at 469).  
Thus, the Board finds that hepatitis is not a simple medical 
condition that a lay person is competent to identify as a 
diagnosis of disability, and the determination as to the presence 
or diagnosis of such a disability therefore is medical in nature.

Because the diagnosis of current hepatitis in this case requires 
specialized knowledge, education, training, or experience, and as 
no factual foundation has been established to show that the 
Veteran is qualified through specialized knowledge, education, 
training, or experience to offer such an opinion on diagnosis, 
his statement is not competent evidence of the current existence 
of hepatitis, and in that regard it is not to be considered as 
favorable evidence in support of the claim.

Finally, the Veteran has not identified any physician or other 
qualified medical person under 38 C.F.R. § 3.159 to diagnose 
hepatitis and link the condition to service.  A claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised of the need to submit evidence in 
support of his claim, but he has not done so.

As there is no favorable evidence of current hepatitis or 
residuals therefrom, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis is denied.



____________________________________________
Debbie A. Breitbeil 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


